DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 have been accepted and entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giusti (US 10522047 B2) ("Giusti") in view of Woon (US 20180231972 A1) ("Woon") 
In regards to claim 1, Giusti teaches providing, by a multi-agent visual navigation system, first navigational instructions to the plurality of agents (Col 5 Line 60 – Col 6 line 9 “relaying between drones . . . guide a first drone . . . second drone . . .  further drone”) to reach a corresponding signalling unit of a plurality of signalling units associated with the inspection area (Col 5 lines 63-67: “For example, with reference to FIG. 2, in order to carry out a part of the relaying operation from a starting point on a flight path (pole 2) to a following point or terminal (pole 44), it is possible to guide a first drone 100 from the pole 2 to an intermediate pole 4 along the flight path ”). Giusti also teaches, wherein determining the second navigational instructions for the agent comprises predicting the proximal signalling unit to be traversed by the agent based on pass-by information associated with the plurality of agents obtained at the plurality of signalling units (Col 5 lines 21-28 “In the figures, the drone is indicated by 100, being shown along a section of its flight path between two lamp posts 3, 4, preferably at a predefined height above the lamp posts. Along this section, the drone 100 has already received the flight commands from the device 13 and is directed towards the device 14 where it will receive the flight commands for the following section 4-5 of the flight path P, i.e., for displacement from pole 4 to pole 5.”; 41-49 “Landing of a drone on one of the devices 12, 14 provided with a base is also envisaged for other functions, such as transfer of the data stored in the drone 100 to the device 12, 14 or, vice versa, transfer of the data from the device 12, 14 to the drone 100, or for performing timed stops of the drone 100 at the pole 2, 4, programmed by the controller 35 or the devices 12-20. The stops have the function of regulating the traffic of several drones 100, basically providing a traffic light system for drones.”), and 
providing, by the multi-agent visual navigation system, the second navigational instructions to the plurality of agents at the corresponding signalling unit for subsequent traversal of each of the proximal signalling units of the plurality of signalling units by at least one agent of the plurality of agents (Col 2 lines 49-57 “The flight path of the drone is obtained from the configuration of a predetermined path chosen from among all the possible paths along the virtual aerial communication network. The path is formed by a plurality of nodes, corresponding to the devices configured for the flight path, and sections situated between one node and the following one. The instructions for flight of the drone from one node to the following one are sent from the device fixed to the structural element.” | Col 4 lines 51-65 “Some of the poles 2-4, 10 in FIG. 1 are shown on a larger scale in FIG. 2, which also shows in schematic form, for each pole, an electrical device 12-14, 20 which is fixed at the top end of the pole and provided with a radio communication interface for communication in a first wireless network. All the devices 12-20 are provided with such a radio interface. The latter has a predetermined coverage range which allows the device 12-20 to communicate with several other devices 12-20 within its radius of action and to form, with all the devices 12-20 fixed to the poles, the first wireless network denoted by the reference number 40 in FIG. 1 and indicated by a first broken line. The wireless network 40 forms a virtual aerial communication network which comprises all the possible paths which may be configured as flight paths Pi.” | Col 5 lines 63 - Col 6 lines 7 ”For example, with reference to FIG. 2, in order to carry out a part of the relaying operation from a starting point on a flight path (pole 2) to a following point or terminal (pole 44), it is possible to guide a first drone 100 from the pole 2 to an intermediate pole 4 along the flight path P, provided with landing base, and program unloading of the merchandise at the intermediate pole 4. At the pole 4, a second drone (not shown in the figures) may be programmed to acquire merchandise and transport it the next pole 44 also provided with a landing base, where exchange with a further drone or the definitive delivery of the merchandise is performed (if the pole 44 is the end pole along the flight path P)”).
	Giusti fails to explicitly disclose guiding a plurality of agents for complete coverage of an inspection area, and  upon reaching the corresponding signalling unit by an agent of the plurality of agents, recording, by the multi-agent visual navigation system, pass-by information associated with the agent at the corresponding signalling unit of the plurality of signalling units; determining, by the multi-agent visual navigation system, second navigational instructions for the agent of the plurality of agents to traverse a proximal signalling unit of the plurality of signalling units, and wherein determining the second navigational instructions for the agent comprises a pre-determined proximity associated with each pair of the plurality of signalling units.
(Paragraphs 18-20 “define operating envelopes for the plurality of agents based on the sub-region data and the dynamics of the plurality of agents; and generating a plurality of waypoints for each of the plurality of agents based on the operating envelopes. The operating envelopes may include spatial constraints of the operating region.”), that upon reaching the corresponding signalling unit by an agent of the plurality of agents, recording, by the multi-agent visual navigation system, pass-by information associated with the agent at the corresponding signalling unit of the plurality of signalling units (Paragraph 196 “Further, the system may be for executing formations with the autonomous agents, either underwater, on ground or in the sky. Still further, the system may include inspecting of aircrafts in hanger with multiple agents using a video recorder or camera attached to the agents.”), determining, by the multi-agent visual navigation system, second navigational instructions for the agent of the plurality of agents to traverse a proximal signalling unit of the plurality of signalling units (Paragraph 56-61 “The ground control system may be, further configured, under control of the processor to iteratively divide the operating region into a new array of sub-regions. The ground control system may be, further configured, under control of the processor to generate a plurality of paths of movement based on the sub-region data of the sub-regions for allowing the plurality of agents to move in the operating region to perform the task. The ground control system may be, further configured, under control of the processor to: analyze dynamics of the ones of the plurality of agents in each sub-region; define operating envelopes for the plurality of agents based on the sub-region data and the dynamics of the plurality of agents; and generating a plurality of waypoints for each of the plurality of agents based on the operating envelopes.”), and wherein determining the second navigational instructions for the agent comprises a pre-determined proximity associated with each pair of the plurality of signalling units (Paragraph 15-20 “The ground control device may be configured, under control of the processor to divide the operating region by iteratively dividing the operating region to generate a new array of sub-regions. The ground control device may be configured, under control of the processor to: analyze dynamics of the ones of the plurality of agents in each sub-region; define operating envelopes for the plurality of agents based on the sub-region data and the dynamics of the plurality of agents; and generating a plurality of waypoints for each of the plurality of agents based on the operating envelopes. The operating envelopes may include spatial constraints of the operating region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giusti so that upon reaching the corresponding signalling unit by an agent of the plurality of agents, recording, by the multi-agent visual navigation system, pass-by information associated with the agent at the corresponding signalling unit of the plurality of signalling units; determining, by the multi-agent visual navigation system, second navigational instructions for the agent of the plurality of agents to traverse a proximal signalling unit of the plurality of signalling units, and wherein determining the second navigational instructions for the agent comprises a pre-determined proximity associated with each pair of the plurality of signalling units, as taught by Woon as disclosed above, in order to generate a plurality of coordinated trajectories for the plurality of agents (Woon paragraph 42 “The method may further comprise generating a plurality of coordinated trajectories for the plurality of agents.”)
In regards to claim 4, Giusti in view of Woon discloses the pre-determined proximity associated with each pair of the plurality of signalling units comprises adjacency information for each of the plurality of signalling units and relative distance between each pair of the plurality of signalling units (Woon, Paragraphs 48-49: “receive a position and a device identifier code of each neighbouring one of the plurality of agents; calculate a distance and a relative position between the one of the plurality of agents and the neighbouring one of the plurality of agents”).

In regards to claim 11, Giusti teaches providing first navigational instructions to the plurality of agents to reach a corresponding signalling unit of a plurality of signalling units associated with the inspection area (Col 5 lines 63-67: “For example, with reference to FIG. 2, in order to carry out a part of the relaying operation from a starting point on a flight path (pole 2) to a following point or terminal (pole 44), it is possible to guide a first drone 100 from the pole 2 to an intermediate pole 4 along the flight path ”). Giusti also teaches, wherein determining the second navigational instructions for the agent comprises predicting the proximal signalling unit to be traversed by the agent based on pass-by information associated with the plurality of agents obtained at the plurality of signalling  (Col 5 lines 21-28 “In the figures, the drone is indicated by 100, being shown along a section of its flight path between two lamp posts 3, 4, preferably at a predefined height above the lamp posts. Along this section, the drone 100 has already received the flight commands from the device 13 and is directed towards the device 14 where it will receive the flight commands for the following section 4-5 of the flight path P, i.e., for displacement from pole 4 to pole 5.”; 41-49 “Landing of a drone on one of the devices 12, 14 provided with a base is also envisaged for other functions, such as transfer of the data stored in the drone 100 to the device 12, 14 or, vice versa, transfer of the data from the device 12, 14 to the drone 100, or for performing timed stops of the drone 100 at the pole 2, 4, programmed by the controller 35 or the devices 12-20. The stops have the function of regulating the traffic of several drones 100, basically providing a traffic light system for drones.”), and providing second navigational instructions to the plurality of agents at the corresponding signalling unit for subsequent traversal of each of the proximal signalling units of the plurality of signalling units by at least one agent of the plurality of agents (Col 2 lines 49-57 “The flight path of the drone is obtained from the configuration of a predetermined path chosen from among all the possible paths along the virtual aerial communication network. The path is formed by a plurality of nodes, corresponding to the devices configured for the flight path, and sections situated between one node and the following one. The instructions for flight of the drone from one node to the following one are sent from the device fixed to the structural element.” | Col 4 lines 51-65 “Some of the poles 2-4, 10 in FIG. 1 are shown on a larger scale in FIG. 2, which also shows in schematic form, for each pole, an electrical device 12-14, 20 which is fixed at the top end of the pole and provided with a radio communication interface for communication in a first wireless network. All the devices 12-20 are provided with such a radio interface. The latter has a predetermined coverage range which allows the device 12-20 to communicate with several other devices 12-20 within its radius of action and to form, with all the devices 12-20 fixed to the poles, the first wireless network denoted by the reference number 40 in FIG. 1 and indicated by a first broken line. The wireless network 40 forms a virtual aerial communication network which comprises all the possible paths which may be configured as flight paths Pi.” | Col 5 lines 63 - Col 6 lines 7 ”For example, with reference to FIG. 2, in order to carry out a part of the relaying operation from a starting point on a flight path (pole 2) to a following point or terminal (pole 44), it is possible to guide a first drone 100 from the pole 2 to an intermediate pole 4 along the flight path P, provided with landing base, and program unloading of the merchandise at the intermediate pole 4. At the pole 4, a second drone (not shown in the figures) may be programmed to acquire merchandise and transport it the next pole 44 also provided with a landing base, where exchange with a further drone or the definitive delivery of the merchandise is performed (if the pole 44 is the end pole along the flight path P)”).
 Giusti fails to explicitly disclose upon reaching the corresponding signalling unit by an agent of the plurality of agents, recording, by the multi-agent visual navigation system, pass-by information associated with the agent at the corresponding signalling unit of the plurality of signalling units; determining, by the multi-agent visual navigation system, second navigational instructions for the agent of the plurality of agents to traverse a proximal signalling unit of the plurality of signalling units, and wherein determining the second navigational instructions for the agent comprises a pre-determined proximity associated with each pair of the plurality of signalling units.
Woon, however, teaches that upon reaching the corresponding signalling unit by an agent of the plurality of agents, recording, by the multi-agent visual navigation system, pass-by information associated with the agent at the corresponding signalling unit of the plurality of signalling units (Paragraph 196 “Further, the system may be for executing formations with the autonomous agents, either underwater, on ground or in the sky. Still further, the system may include inspecting of aircrafts in hanger with multiple agents using a video recorder or camera attached to the agents.”), determining, by the multi-agent visual navigation system, second navigational instructions for the agent of the plurality of agents to traverse a proximal signalling unit of the plurality of signalling units (Paragraph 56-61 “The ground control system may be, further configured, under control of the processor to iteratively divide the operating region into a new array of sub-regions. The ground control system may be, further configured, under control of the processor to generate a plurality of paths of movement based on the sub-region data of the sub-regions for allowing the plurality of agents to move in the operating region to perform the task. The ground control system may be, further configured, under control of the processor to: analyze dynamics of the ones of the plurality of agents in each sub-region; define operating envelopes for the plurality of agents based on the sub-region data and the dynamics of the plurality of agents; and generating a plurality of waypoints for each of the plurality of agents based on the operating envelopes.”), and wherein determining the second navigational instructions for the agent comprises a pre-determined proximity associated with each pair of the plurality of signalling units (Paragraph 15-20 “The ground control device may be configured, under control of the processor to divide the operating region by iteratively dividing the operating region to generate a new array of sub-regions. The ground control device may be configured, under control of the processor to: analyze dynamics of the ones of the plurality of agents in each sub-region; define operating envelopes for the plurality of agents based on the sub-region data and the dynamics of the plurality of agents; and generating a plurality of waypoints for each of the plurality of agents based on the operating envelopes. The operating envelopes may include spatial constraints of the operating region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Giusti so that upon reaching the corresponding signalling unit by an agent of the plurality of agents, recording, by the multi-agent visual navigation system, pass-by information associated with the agent at the corresponding signalling unit of the plurality of signalling units; determining, by the multi-agent visual navigation system, second navigational instructions for the agent of the plurality of agents to traverse a proximal signalling unit of the plurality of signalling units, and wherein determining the second navigational instructions for the agent comprises a pre-determined proximity associated with each pair of the plurality of signalling units, as taught by Woon as disclosed above, in order to generate a plurality of coordinated trajectories for the plurality of agents (Woon paragraph 42 “The method may further comprise generating a plurality of coordinated trajectories for the plurality of agents.”)

In regards to claim 14, Giusti in view of Woon discloses the pre-determined proximity associated with each pair of the plurality of signalling units comprises adjacency information for each of the plurality of signalling units and relative distance between each pair of the plurality of signalling units (Woon, Paragraphs 48-49: “receive a position and a device identifier code of each neighbouring one of the plurality of agents; calculate a distance and a relative position between the one of the plurality of agents and the neighbouring one of the plurality of agents”).

Claims 2, 5, 6, 7, 9, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giusti (US 10522047 B2) ("Giusti") and Woon (US 20180231972 A1) ("Woon") in view of Michini (US 9835453 B2) ("Michini").

	In regards to claim 2, Giusti in view of Woon teaches the method of claim 1, but fails to explicitly disclose that the pass-by information associated with the plurality of agents obtained at the corresponding signalling unit comprises the pass-by information associated with the agent recorded at the corresponding signalling unit, pass-by information associated with the plurality of agents obtained from the plurality of signalling units, and time-stamp for each traversal.
	Michini, however, teaches that the pass-by information associated with the plurality of agents (Col 8 lines 62-63 “Additionally, multiple UAVs can act in concert”) obtained at the corresponding signalling unit comprises the pass-by information associated with the agent recorded at the corresponding signalling unit (Col 10 lines 62-64 “ The UAV 4 can obtain location information at a time the physical marker 22 indicates it is over the centroid,”), pass-by information associated with the plurality of agents obtained from the plurality of signalling units (Col 10 lines 58-62 “Additionally, the physical marker 22 can include sensors to determine the boundaries of the UAV 4 as it travels over the physical marker 22, and can determine when the boundaries of the UAV 4 directly surround the centroid.”), and time-stamp for each traversal (Col 11 lines 2-5 “The UAV 4 can then compare a timestamp of when the physical marker 22 indicated the UAV 4 is over the centroid, to a timestamp associated with obtained location information”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Giusti in view of Woon so that the pass-by information associated with the plurality of agents obtained at the corresponding signalling unit comprises the pass-by information associated with the agent recorded at the corresponding signalling unit, pass-by information associated with the plurality of agents obtained from the plurality of signalling units, and time-stamp for (Michini Col 1 lines 64-67 “Afterwards, another, or the same, unmanned aerial vehicle can perform a flight plan, such as a job to inspect property, or a structure, for damage, and can gather images during the flight plan that include the GCP”).

In regards to claim 5, Giusti in view of Woon teach the method of claim 1, but fails to explicitly disclose that providing the second navigational instructions to the plurality of agents comprises displaying visual instructions at the plurality of signalling units to be captured by the plurality of agents for on-board processing.
Michini, however, teaches displaying visual instructions at the plurality nodes to be captured by the plurality of agents for on-board processing (Col 8 lines 43-57 “The UAV 4 can also utilize other computer vision techniques, such as determining features and local descriptors associated with water, and then identifying water using the computer vision techniques. Additionally, as will be described, the physical marker 22 can include a display (e.g., an LED panel, one or more lights, a display screen, and so on) such that the physical marker 22 can display one or more patterns which are recognizable to the UAV 4. Similar to the created mark 20, the physical marker 22 can display different LED patterns when within threshold distances of other physical markers 22. For example, patterns can include particular color patterns, shapes, numbers, letters, objects, figures, and so on. In this way, during a subsequent flight, the physical marker 22 will be recognizable in captured images.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified of the signaling units of the navigation system as disclosed by Giusti in view of Woon to include a display such that providing the second navigational instructions to the plurality of agents comprises displaying visual instructions at the plurality of signalling units to be captured by the plurality of agents for on-board processing, and provide the navigation instructions in the form of a pattern, as disclosed by Michini, i.e., patterns such as QR codes,  in order to gather information when completing an inspection (Michini Col 1 lines 64-67 “Afterwards, another, or the same, unmanned aerial vehicle can perform a flight plan, such as a job to inspect property, or a structure, for damage, and can gather images during the flight plan that include the GCP”). In addition, a display provides for an additional benefit of providing more detailed information to the drone communicated via patterns such as QR codes and other detailed information not otherwise communicable without a display (Michini, col. 8, ll. 45‐55 “marker 22 can display one or more patterns which are recognizable to the UAV 4. Similar to the created mark 20, the physical marker 22 can display different LED patterns when within threshold distances of other physical markers 22. For example, patterns can include particular color patterns, shapes, numbers, letters, objects, figures, and so on”).

In regards to claim 6, Giusti teaches providing first navigational instructions to the plurality of agents (Col 5 Line 60 – Col 6 line 9 “relaying between drones . . . guide a first drone . . . second drone . .  further drone”)  to reach a corresponding signalling unit of a plurality of signalling units associated with the inspection area (Col 5 lines 63-67: “For example, with reference to FIG. 2, in order to carry out a part of the relaying operation from a starting point on a flight path (pole 2) to a following point or terminal (pole 44), it is possible to guide a first drone 100 from the pole 2 to an intermediate pole 4 along the flight path ”. Giusti also teaches, wherein determining the second navigational instructions for the agent comprises predicting the proximal signalling unit to be traversed by the agent based on pass-by information associated with the plurality of agents obtained at the plurality of signalling units (Col 5 lines 21-28 “In the figures, the drone is indicated by 100, being shown along a section of its flight path between two lamp posts 3, 4, preferably at a predefined height above the lamp posts. Along this section, the drone 100 has already received the flight commands from the device 13 and is directed towards the device 14 where it will receive the flight commands for the following section 4-5 of the flight path P, i.e., for displacement from pole 4 to pole 5.”; 41-49 “Landing of a drone on one of the devices 12, 14 provided with a base is also envisaged for other functions, such as transfer of the data stored in the drone 100 to the device 12, 14 or, vice versa, transfer of the data from the device 12, 14 to the drone 100, or for performing timed stops of the drone 100 at the pole 2, 4, programmed by the controller 35 or the devices 12-20. The stops have the function of regulating the traffic of several drones 100, basically providing a traffic light system for drones.”), and providing second navigational instructions to the plurality of agents at the corresponding signalling unit for subsequent traversal of each of the proximal signalling units of the plurality of signalling units by at least one agent of the plurality of agents (Col 2 lines 49-57 “The flight path of the drone is obtained from the configuration of a predetermined path chosen from among all the possible paths along the virtual aerial communication network. The path is formed by a plurality of nodes, corresponding to the devices configured for the flight path, and sections situated between one node and the following one. The instructions for flight of the drone from one node to the following one are sent from the device fixed to the structural element.” | Col 4 lines 51-65 “Some of the poles 2-4, 10 in FIG. 1 are shown on a larger scale in FIG. 2, which also shows in schematic form, for each pole, an electrical device 12-14, 20 which is fixed at the top end of the pole and provided with a radio communication interface for communication in a first wireless network. All the devices 12-20 are provided with such a radio interface. The latter has a predetermined coverage range which allows the device 12-20 to communicate with several other devices 12-20 within its radius of action and to form, with all the devices 12-20 fixed to the poles, the first wireless network denoted by the reference number 40 in FIG. 1 and indicated by a first broken line. The wireless network 40 forms a virtual aerial communication network which comprises all the possible paths which may be configured as flight paths Pi.” | Col 5 lines 63 - Col 6 lines 7 ”For example, with reference to FIG. 2, in order to carry out a part of the relaying operation from a starting point on a flight path (pole 2) to a following point or terminal (pole 44), it is possible to guide a first drone 100 from the pole 2 to an intermediate pole 4 along the flight path P, provided with landing base, and program unloading of the merchandise at the intermediate pole 4. At the pole 4, a second drone (not shown in the figures) may be programmed to acquire merchandise and transport it the next pole 44 also provided with a landing base, where exchange with a further drone or the definitive delivery of the merchandise is performed (if the pole 44 is the end pole along the flight path P)”). 
	Giusti fails to explicitly disclose a plurality of signaling units configured with a display, a memory communicatively coupled with at least one processor, that upon reaching the corresponding signalling unit by an agent of the plurality of agents, recording, by the multi-agent visual navigation system, pass-by 
Woon, however, teaches a memory communicatively coupled with at least one processor (Paragraph 107 “The ground control device 3 comprises a processor 31 coupled to a storage device 32 (such as a memory). The ground control device 3 may have a communication interface 33 for communicating with the agents 100-105, and a telemetry module 34”), that upon reaching the corresponding signalling unit by an agent of the plurality of agents, recording, by the multi-agent visual navigation system, pass-by information associated with the agent at the corresponding signalling unit of the plurality of signalling units (Paragraph 196 “Further, the system may be for executing formations with the autonomous agents, either underwater, on ground or in the sky. Still further, the system may include inspecting of aircrafts in hanger with multiple agents using a video recorder or camera attached to the agents.”), determining, by the multi-agent visual navigation system, second navigational instructions for the agent of the plurality of agents to traverse a proximal signalling unit of the plurality of signalling units (Paragraph 56-61 “The ground control system may be, further configured, under control of the processor to iteratively divide the operating region into a new array of sub-regions. The ground control system may be, further configured, under control of the processor to generate a plurality of paths of movement based on the sub-region data of the sub-regions for allowing the plurality of agents to move in the operating region to perform the task. The ground control system may be, further configured, under control of the processor to: analyze dynamics of the ones of the plurality of agents in each sub-region; define operating envelopes for the plurality of agents based on the sub-region data and the dynamics of the plurality of agents; and generating a plurality of waypoints for each of the plurality of agents based on the operating envelopes.”), and wherein determining the second navigational instructions for the agent comprises a pre-determined proximity associated with each pair of the plurality of signalling units (Paragraph 15-20 “The ground control device may be configured, under control of the processor to divide the operating region by iteratively dividing the operating region to generate a new array of sub-regions. The ground control device may be configured, under control of the processor to: analyze dynamics of the ones of the plurality of agents in each sub-region; define operating envelopes for the plurality of agents based on the sub-region data and the dynamics of the plurality of agents; and generating a plurality of waypoints for each of the plurality of agents based on the operating envelopes. The operating envelopes may include spatial constraints of the operating region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giusti so a plurality of signaling units configured with a display, a memory communicatively coupled with at least one processor, that upon reaching the corresponding signalling unit by an agent of the plurality of agents, recording, by the multi-agent visual navigation system, pass-by information associated with the agent at the corresponding signalling unit of the plurality of signalling units; determining, by the multi-agent visual navigation system, second navigational instructions for the agent of the plurality of agents to traverse a proximal signalling unit of the plurality of signalling units, and wherein determining the second navigational instructions for the agent comprises a pre-determined proximity associated with each pair of the plurality of signalling units as taught by Woon as disclosed above, in order to generate a plurality of coordinated trajectories for the plurality of agents (Woon paragraph 42 “The method may further comprise generating a plurality of coordinated trajectories for the plurality of agents.”)
	Giusti in view of Woon however, fail to explicitly disclose that the plurality of signaling units are configured with a display.
	Michini, however, teaches a plurality of nodes communicable with drones configured with a display (Col 8 lines 48-51 “Additionally, as will be described, the physical marker 22 can include a display (e.g., an LED panel, one or more lights, a display screen, and so on) such that the physical marker 22 can display one or more patterns which are recognizable to the UAV 4”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the signaling units disclosed in Giusti in view of Woon, to include a display, as taught by Michini as disclosed above, in order to gather information when completing an (Michini Col 1 lines 64-67 “Afterwards, another, or the same, unmanned aerial vehicle can perform a flight plan, such as a job to inspect property, or a structure, for damage, and can gather images during the flight plan that include the GCP”). In addition, a display provides for an additional benefit of providing more detailed information to the drone communicated via patterns such as QR codes and other detailed information not otherwise communicable without a display (Michini, col. 8, ll. 45-55 “marker 22 can display one or more patterns which are recognizable to the UAV 4. Similar to the created mark 20, the physical marker 22 can display different LED patterns when within threshold distances of other physical markers 22. For example, patterns can include particular color patterns, shapes, numbers, letters, objects, figures, and so on”). 

In regards to claim 7, Giusti in view of Woon teaches the system of claim 6, but fails to explicitly disclose that the pass-by information associated with the plurality of agents obtained at the corresponding signalling unit comprises the pass-by information associated with the agent recorded at the corresponding signalling unit, pass-by information associated with the plurality of agents obtained from the plurality of signalling units, and time-stamp for each traversal.
	Michini, however, teaches that the pass-by information associated with the plurality of agents (Col 8 lines 62-63 “Additionally, multiple UAVs can act in concert”) obtained at the corresponding signalling unit comprises the pass-by information associated with the agent recorded at the corresponding signalling unit (Col 10 lines 62-64 “ The UAV 4 can obtain location information at a time the physical marker 22 indicates it is over the centroid,”), pass-by information associated with the plurality of agents obtained from the plurality of signalling units (Col 10 lines 58-62 “Additionally, the physical marker 22 can include sensors to determine the boundaries of the UAV 4 as it travels over the physical marker 22, and can determine when the boundaries of the UAV 4 directly surround the centroid.”), and time-stamp for each traversal (Col 11 lines 2-5 “The UAV 4 can then compare a timestamp of when the physical marker 22 indicated the UAV 4 is over the centroid, to a timestamp associated with obtained location information”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giusti and Woon so that the pass-by information (Michini Col 1 lines 64-67 “Afterwards, another, or the same, unmanned aerial vehicle can perform a flight plan, such as a job to inspect property, or a structure, for damage, and can gather images during the flight plan that include the GCP”).

In regards to claim 9, Woon teaches that the pre-determined proximity associated with each pair of the plurality of signalling units comprises adjacency information for each of the plurality of signalling units and relative distance between each pair of the plurality of signalling units (Paragraphs 48-49: “receive a position and a device identifier code of each neighbouring one of the plurality of agents; calculate a distance and a relative position between the one of the plurality of agents and the neighbouring one of the plurality of agents”).

In regards to claim 10, Giusti in view of Woon teach the system of claim 6, but fails to explicitly disclose that providing the second navigational instructions to the plurality of agents comprises displaying visual instructions at the plurality of signalling units to be captured by the plurality of agents for on-board processing.
Michini, however, teaches that providing the second navigational instructions to the plurality of agents comprises displaying visual instructions at the plurality of signalling units to be captured by the plurality of agents for on-board processing (Col 8 lines 43-57 “The UAV 4 can also utilize other computer vision techniques, such as determining features and local descriptors associated with water, and then identifying water using the computer vision techniques. Additionally, as will be described, the physical marker 22 can include a display (e.g., an LED panel, one or more lights, a display screen, and so on) such that the physical marker 22 can display one or more patterns which are recognizable to the UAV 4. Similar to the created mark 20, the physical marker 22 can display different LED patterns when within threshold distances of other physical markers 22. For example, patterns can include particular color patterns, shapes, numbers, letters, objects, figures, and so on. In this way, during a subsequent flight, the physical marker 22 will be recognizable in captured images.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified of the signaling units of the navigation system as disclosed by Giusti in view of Woon to include a display such that providing the second navigational instructions to the plurality of agents comprises displaying visual instructions at the plurality of signalling units to be captured by the plurality of agents for on-board processing, and provide the navigation instructions in the form of a pattern, as disclosed by Michini, i.e., patterns such as QR codes,  in order to gather information when completing an inspection (Michini Col 1 lines 64-67 “Afterwards, another, or the same, unmanned aerial vehicle can perform a flight plan, such as a job to inspect property, or a structure, for damage, and can gather images during the flight plan that include the GCP”). In addition, a display provides for an additional benefit of providing more detailed information to the drone communicated via patterns such as QR codes and other detailed information not otherwise communicable without a display (Michini, col. 8, ll. 45‐55 “marker 22 can display one or more patterns which are recognizable to the UAV 4. Similar to the created mark 20, the physical marker 22 can display different LED patterns when within threshold distances of other physical markers 22. For example, patterns can include particular color patterns, shapes, numbers, letters, objects, figures, and so on”).

In regards to claim 12, Giusti in view of Woon teaches the system of claim 11, but fails to explicitly disclose that the pass-by information associated with the plurality of agents obtained at the corresponding signalling unit comprises the pass-by information associated with the agent recorded at the corresponding signalling unit, pass-by information associated with the plurality of agents obtained from the plurality of signalling units, and time-stamp for each traversal.
	Michini, however, teaches that the pass-by information associated with the plurality of agents (Col 8 lines 62-63 “Additionally, multiple UAVs can act in concert”) obtained at the corresponding signalling unit comprises the pass-by information associated with the agent recorded at the corresponding (Col 10 lines 62-64 “ The UAV 4 can obtain location information at a time the physical marker 22 indicates it is over the centroid,”), pass-by information associated with the plurality of agents obtained from the plurality of signalling units (Col 10 lines 58-62 “Additionally, the physical marker 22 can include sensors to determine the boundaries of the UAV 4 as it travels over the physical marker 22, and can determine when the boundaries of the UAV 4 directly surround the centroid.”), and time-stamp for each traversal (Col 11 lines 2-5 “The UAV 4 can then compare a timestamp of when the physical marker 22 indicated the UAV 4 is over the centroid, to a timestamp associated with obtained location information”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giusti and Woon so that the pass-by information associated with the plurality of agents obtained at the corresponding signalling unit comprises the pass-by information associated with the agent recorded at the corresponding signalling unit, pass-by information associated with the plurality of agents obtained from the plurality of signalling units, and time-stamp for each traversal, as taught by Michini as disclosed above, in order to gather information when completing an inspection (Michini Col 1 lines 64-67 “Afterwards, another, or the same, unmanned aerial vehicle can perform a flight plan, such as a job to inspect property, or a structure, for damage, and can gather images during the flight plan that include the GCP”).

In regards to claim 15, Giusti in view of Woon teach the system of claim 11, but fails to explicitly disclose that providing the second navigational instructions to the plurality of agents comprises displaying visual instructions at the plurality of signalling units to be captured by the plurality of agents for on-board processing.
Michini, however, teaches that providing the second navigational instructions to the plurality of agents comprises displaying visual instructions at the plurality of signalling units to be captured by the plurality of agents for on-board processing (Col 8 lines 43-57 “The UAV 4 can also utilize other computer vision techniques, such as determining features and local descriptors associated with water, and then identifying water using the computer vision techniques. Additionally, as will be described, the physical marker 22 can include a display (e.g., an LED panel, one or more lights, a display screen, and so on) such that the physical marker 22 can display one or more patterns which are recognizable to the UAV 4. Similar to the created mark 20, the physical marker 22 can display different LED patterns when within threshold distances of other physical markers 22. For example, patterns can include particular color patterns, shapes, numbers, letters, objects, figures, and so on. In this way, during a subsequent flight, the physical marker 22 will be recognizable in captured images.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signalling units of the navigation system of Giusti as modified by Woon so that providing the second navigational instructions to the plurality of agents comprises displaying visual instructions at the plurality of signalling units to be captured by the plurality of agents for on-board processing, and provide the navigation instructions in the form of a pattern, such as a QR code, as disclosed by Michini in order to gather information when completing an inspection (Michini Col 1 lines 64-67 “Afterwards, another, or the same, unmanned aerial vehicle can perform a flight plan, such as a job to inspect property, or a structure, for damage, and can gather images during the flight plan that include the GCP”). In addition, a display provides for an additional benefit of providing more detailed information to the drone communicated via patterns such as QR codes and other detailed information not otherwise communicable without a display (Michini, col. 8, ll. 45‐55 “marker 22 can display one or more patterns which are recognizable to the UAV 4. Similar to the created mark 20, the physical marker 22 can display different LED patterns when within threshold distances of other physical markers 22. For example, patterns can include particular color patterns, shapes, numbers, letters, objects, figures, and so on”).


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Giusti (US 10522047 B2) ("Giusti") and Woon (US 20180231972 A1) ("Woon") in view of Mortazavi (US 10126135 B2) ("Mortazavi").

Mortazavi, however teaches that determining the second navigational instructions for the agent comprises using a pre-trained reinforcement learning model (Col 27 lines 27-46 “In some embodiments, a selected route may be identified at 9400. For example, identifying the selected route may include selecting a candidate route from the candidate routes identified at 9000. In some embodiments, a candidate route may be selected as the selected route based on one or more operational cost metrics for traversing the vehicle transportation network from the origin, or current location of the vehicle, to the destination via the vehicle transportation network intersection using the route, such as a passenger safety risk metric, a route duration metric, or a fuel consumption metric. For example, based on the expected traffic state information identified at 9200 for the intersection at the expected intersection temporal location identified at 9100 for traversing an approach to the intersection via the route the machine learning model trained for the intersection may indicate that the traffic control device for the approach will signal a denied traffic control signal at the expected intersection temporal location, which may result in an increased route duration, and another candidate route, having a lower route duration may be selected”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Giusti and Woon so that determining the second navigational instructions for the agent comprises using a pre-trained reinforcement learning model, as taught by Mortazavi as disclosed above, in order to effectively traverse the inspection area using an artificial neural network model (Mortazavi Col 1 lines 20-28 “The vehicle may include a trajectory controller configured to operate the vehicle to traverse the vehicle transportation network from the origin to the primary destination using the route. Another aspect of the disclosed embodiments is a vehicle for traffic signal timing estimation using an artificial neural network model”).


Mortazavi, however teaches that determining the second navigational instructions for the agent comprises using a pre-trained reinforcement learning model (Col 27 lines 27-46 “In some embodiments, a selected route may be identified at 9400. For example, identifying the selected route may include selecting a candidate route from the candidate routes identified at 9000. In some embodiments, a candidate route may be selected as the selected route based on one or more operational cost metrics for traversing the vehicle transportation network from the origin, or current location of the vehicle, to the destination via the vehicle transportation network intersection using the route, such as a passenger safety risk metric, a route duration metric, or a fuel consumption metric. For example, based on the expected traffic state information identified at 9200 for the intersection at the expected intersection temporal location identified at 9100 for traversing an approach to the intersection via the route the machine learning model trained for the intersection may indicate that the traffic control device for the approach will signal a denied traffic control signal at the expected intersection temporal location, which may result in an increased route duration, and another candidate route, having a lower route duration may be selected”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giusti and Woon so that determining the second navigational instructions for the agent comprises using a pre-trained reinforcement learning model, as taught by Mortazavi as disclosed above, in order to effectively traverse the inspection area using an artificial neural network model (Mortazavi Col 1 lines 20-28 “The vehicle may include a trajectory controller configured to operate the vehicle to traverse the vehicle transportation network from the origin to the primary destination using the route. Another aspect of the disclosed embodiments is a vehicle for traffic signal timing estimation using an artificial neural network model”).

8 rejected under 35 U.S.C. 103 as being unpatentable over Giusti (US 10522047 B2) ("Giusti") in view of Woon (US 20180231972 A1) ("Woon"), and further in view of Michini (US 9835453 B2) ("Michini") and further in view of Mortazavi (US 10126135 B2) ("Mortazavi")
In regards to claim 8, Giusti in view of Woon and further in view of Michini teach the system of claim 6, but fails to explicitly disclose that determining the second navigational instructions for the agent comprises using a pre-trained reinforcement learning model.
Mortazavi, however teaches that determining the second navigational instructions for the agent comprises using a pre-trained reinforcement learning model (Col 27 lines 27-46 “In some embodiments, a selected route may be identified at 9400. For example, identifying the selected route may include selecting a candidate route from the candidate routes identified at 9000. In some embodiments, a candidate route may be selected as the selected route based on one or more operational cost metrics for traversing the vehicle transportation network from the origin, or current location of the vehicle, to the destination via the vehicle transportation network intersection using the route, such as a passenger safety risk metric, a route duration metric, or a fuel consumption metric. For example, based on the expected traffic state information identified at 9200 for the intersection at the expected intersection temporal location identified at 9100 for traversing an approach to the intersection via the route the machine learning model trained for the intersection may indicate that the traffic control device for the approach will signal a denied traffic control signal at the expected intersection temporal location, which may result in an increased route duration, and another candidate route, having a lower route duration may be selected”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giusti as modified by Woon and Michini so that determining the second navigational instructions for the agent comprises using a pre-trained reinforcement learning model, as taught by Mortazavi as disclosed above, in order to effectively traverse the inspection area using an artificial neural network model (Mortazavi Col 1 lines 20-28 “The vehicle may include a trajectory controller configured to operate the vehicle to traverse the vehicle transportation network from the origin to the primary destination using the route. Another aspect of the disclosed embodiments is a vehicle for traffic signal timing estimation using an artificial neural network model”).
Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ofir (US 20200391384 A1) is considered pertinent to the applicant’s disclosure because it discusses the determination of a path for an unmanned vehicle.
Ole (US 20200244890 A1) is considered pertinent to the applicant’s disclosure because it discusses an aerial vehicle that is able to assess a large field while it is unmanned.
Hu (US 20180246529 A1) is considered pertinent to the applicant’s disclosure because it discusses a method of determining a target’s location and direction of travel based on the targets position. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667